PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/464,085
Filing Date: 24 May 2019
Appellant(s): XINJIANG GOLDWIND SCIENCE & TECHNOLOGY CO., LTD.



Douglas G. Gallagher

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/9/2022.


 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Prima Facie Cases of Obviousness Has Not Been Made
Appellant argues that the Office “paraphrases” the claim 9 language by indicating that Kristensen first (9) and second (9) tubular sections are “tubular” sections. Examiner regrets any inconvenience caused by the slightly misdescriptive representation of such sections as tubular. Examiner acknowledges that these sections do not fit most definitions of tubular because of the “opening” (page 3, line 3 of the rejection) referred to in the rejection that is made for the door frame. However, more precisely (and importantly), it is the first and second tubular sections of the tower tube section of the combination of Kristensen in view of Shanghai that are tubular. This is because, as indicated in the drawing shown on page 14 of the Brief, the first and second sections of the tower tube section of the combination of Kristensen in view of Shanghai are in fact tubular. Such sections are tubular in the same way Appellants sections are tubular; namely, in the region on the section where the door frame top (and bottom) meet the section, more specifically, at the part of the section where Examiner has included the dotted lines. The annotated figure below, similar to the Appellant-annotated drawing on page 9, shows that the Kristensen in view of Shanghai first (s1) and second (s2) sections are tubular in the same way Appellants sections are tubular. They are both fully tubular in the regions (r1 and r2) where the door frame top (and bottom) meet the top (and bottom) sections, respectively. 


    PNG
    media_image2.png
    235
    285
    media_image2.png
    Greyscale

Annotated Kristensen Fig. 6 showing the included Shanghai Fig. 3 notches

B.   The Rejections Do Not Properly Apply the Claimed Features to the Prior Art
1.Kristensen Does Not Disclose Tubular Sections as Asserted
See the response to Appellant’s argument above explaining that it is the first and second sections of the tower tube section of the combination of Kristensen in view of Shanghai that are tubular. 
2. Kristensen Does Not Disclose a Fillet Transition as Asserted.
In response to Appellant’s argument that Kristensen does not disclose a fillet transition as asserted because “the corner of Kristensen's aperture segment 10, is merely two straight edges of the aperture segment 10 meeting at a 90 degrees”, initially, Examiner remarks that the structure represented by such limitation continues to be understood as any of the four corner fillet welds where the two adjacent edges of the door frame meet, such fillet weld being no different than the rest of the fillet weld that completely surrounds the door frame except that the fillet transition is at the corners. Having pointed this out, Examiner indicates that Kristensen clearly teaches such a fillet transition. Appellant’s representation shown in the figure on page 12 of the Brief is at least incomplete and generally misrepresents Kristensen as a whole because Kristensen Fig. 2 teaches the claimed fillet transition weld. In other words, Fig. 6 does not show the top and bottom-most tubular sections shown in Fig. 2. As such, Kristensen Fig. 2 shows fillet transitions at all four corners of the Kristensen tower tube section. In addition, the Kristensen in view of Shanghai also has the claimed fillet transition formed between two adjacent door frame edges (and like Kristensen actually has a total of four such fillet transitions), the Kristensen in view of Shaghai fillet transitions located in the notch corners. 
Finally, regarding the argument starting at the bottom of page 12 and continuing on page 13, Examiner indicates that as pointed out in the rejection, Kristensen teaches welding the components together and a comparison of Kristensen Fig. 4 and Appellants Fig. 4 shows that the fillet weld structure between the sections and door frame are essentially structurally identical. 

C.  The Primary Kristensen Reference Teaches Away from the Asserted Combination of Kristensen and Shanghai Asserted in October 29, 2021 Interview Summary
 Regarding the argument at the top of page 14 that the annotated drawing includes an “introduction of additional segments/panels above and below aperture segment 10”, this is a misinterpretation of this Examiner-furnished drawing. The drawing simply shows that the modification of Kristensen is to include the Shanghai notch (including a notch in the Kristensen segments). The two bold horizontal lines indicate the new upper and lower extents of the door frame relative to the segment(s), the dashed lines showing where the extents of the non-notched Kristensen sections previously were located. As such, there are no “additional” segments/panels above and below aperture segment 10. 
As to Appellant’s added annotation of “Added weld”, this is incorrect and misleading because, as explained above, Kristensen (Fig. 2) teaches a fillet weld 360 degrees around door frame 10. As such, these are not added welds, they are the same welds as shown in Fig. 2, just moved into the base of the Shanghai-taught notch. 
Finally, regarding the argument starting at the bottom of page 14 and ending on page 16, it is not the case that modifying Kristensen to include the Shanghai notch would “adversely affect the wind tower strength” at least because Appellant’s entire argument assumes the combination adds “parts/panels” and increases “the number of welds” (top of page 16), which as demonstrated above, is an incorrect characterization of the combination of Kristensen in view of Shanghai. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Dan Kenny/Patent Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                                        
Conferees:
/RANDY C SHAY/Primary Examiner, OPQA                  
                                                                                                                                                                                      /BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.